Gray, J.
The memorandum» required by the statute of frauds to maintain an action on a contract for the sale of any interest in land must clearly show, either by itself, or taken in connection with some other writing contemporaneous with or referred to in the memorandum, what that interest is. The court may indeed, for the purpose of interpreting the memorandum, put itself in the position of the parties, and ascertain by oral evidence their relations to any property which would satisfy the terms of the memorandum ; but, seen in the light of these circumstances, the *325writing, whether consisting of one paper or several, must de scribe or identify the subject of the contract.
The memorandum on which the plaintiffs rely describes thy. thing to be bought and sold as 11 the whole property, from cellar to top, including lease, press, boiler and engine, type, fixtures, furniture,” &c. If it is allowable (of which there is some doubt) for the court to refer, when the memorandum does not, to the instrument of lease to the defendant, in order to supply the duration of the lease mentioned in the memorandum, the difficulty still remains that the memorandum is not limited to property owned or held by the defendant, and the words used are certainly not less applicable to the whole estate than to a leasehold interest in it. It is “ the whole property, from cellar to top,” not “ your property ” or “ your interest in the property,” which is to be bought and sold. It is not described as “ consisting of,” but as “ including,” the lease, printing press, fixtures and furniture. The agreement of Pratt with the defendant, as stated in the plaintiffs’ offer of evidence, was “ for a release and conveyance of a small portion of the land included in said lease; ” but even if Pratt’s agreement was confined to a leasehold interest, it does not follow that the property which the defendant agreed to sell to the plaintiff was no greater estate. The stipulations as to payment of “ ground rent” are not expressed with such definiteness as to clear up the ambiguity of the principal words of description. To hold such a memorandum, which does not show whether it relates to an estate in fee, for life or for years, sufficient to take the case out of the statute of frauds, would be to practically do away with the statute, and to disregard precedents of the highest authority. Fitzmaurice v. Bayley, 9 H. L. Cas. 78 • S. C. 8 El. & Bl. 664. Clinan v. Cooke, 1 Sch. & Lef. 22. Abeel v. Radcliff, 13 Johns. 297. Morton v. Dean, 13 Met. 385. Waterman v. Meigs, 4 Cush. 497.

Judgment for the defendant.